DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
During interview held 06/01/22, Applicant requested review by a quality specialist upon receipt of amendment and prior to the next office action.  The determination of office action follows review, discussion with Training Quality Assurance Specialist (TQAS) Daniel Kinsaul, 571-272-9014.

Response to Arguments
Applicant’s arguments with respect to rejection of claim 1 under 35 USC 101 have been fully considered but are not persuasive.
Applicant asserts that details of specific hardware binary bit shifters, data routing paths and a plurality of adders go beyond a generic computer and does not simply arise as a natural consequence of math because an alternative generic processor without the specific recited hardware binary bit shifters, data routing paths, and a plurality of adders could be used to perform a generic number theoretic transform and by specifically reciting these specific structure of elements the structure is not generic or merely natural (Remarks p. 8).
Examiner respectfully disagrees.
As amended, the claim continues to recite multiple generic computing elements (a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit, the plurality of adders physically connected in butterfly structures of the first forward number theoretic transform dedicated hardware unit), which are generic in their existence in nearly every computer, as well as generic in that they merely describe the corresponding mathematical function, wherein the connection through data routing paths similarly flows as a natural consequence of the mathematical calculation.  Applicant’s own specification supports this determination. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and implemented via the arrangement of figures 2A and 2B. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    No improvement in technology is apparent beyond using and connecting generic arithmetic components of a computer that naturally flows from the mathematical concepts.  
Furthermore, with respect to the data routing paths configured to transmit to values to the above discussed bit shifters and adders, the no technology beyond merely connecting components with a generic communication path is apparent.  The specification provides no description of “transmit” that would support a specific, limited interpretation.  Examiner therefore interprets “transmit” as follows: to “send a message, program, or other information to a person or place by wire, fiber-optic cable, radio, or other means”. J. Markus et al.,  McGraw-Hill Electronic Dictionary, McGraw-Hill, Inc., Fifth Edition. p. 550, 1994.  The data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders therefore merely encompasses wires, i.e. generic components connected in accordance with the mathematical concepts.
Applicant further asserts that the claim as amended to recite “at least a portion of the plurality of hardware binary bit shifters is configured to perform a multiplication by the power of two for the calculation of number-theoretic transform” is an innovation that improves the functioning efficiency of the computing hardware itself, citing the specification [0009] (Remarks p. 8).
Examiner respectfully disagrees.  As discussed above, use of generic components wherein “at least a portion of the plurality of hardware binary bit shifters is configured to perform a multiplication by the power of two for the calculation of number-theoretic transform” merely comprises performing math “by directly translating the transform equation into hardware components” (quote from [0028], emphasis added).  Any purported improvement in functioning efficiency of computing hardware is a direct result of the mathematical concepts, not as a result of an improvement in technology.  See MPEP 2106.05.I. The ‘inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  See also MPEP 2106.05(a). “The judicial exception alone cannot provide the improvement”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-18, and 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 1 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of a first input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 1 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders physically connected together in butterfly structures. However, these elements are recited at a high-level of generality.  For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and implemented via the arrangement of figures 2A and 2B. See fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, an insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math. 
 Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-6, and 11-18 are rejected for at least the reasons provided with respect to claim 1.
Regarding claims 11, and 13-17, these claims merely recite further mathematical calculations, or mathematical relationships comprising adding (claim 11), circular convolution (claim 13), linear convolution (claim 14), inserting a plurality of consecutive zeroes at a specified location (claim 15), congruence with respect to a modulo (claim 16), and specifying the modulus is a prime number (claim 17).  Claims 11, and 13-17 contain no further additional elements beyond claim 1 recitation that would require consideration under Step 2A prong 2 or step 2B.
Regarding claim 2-6, 12, and 18 the claim 1 analysis applies equally to claim 2-6, 12, and 18.  The second forward number theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise the structure of figures 2A, and 2B.  The first modulo hardware unit and the second modulo hardware unit has been interpreted under 35 USC 112(f) to comprise specialized logic or adders using basic digital logic gates implemented in a manner described at [0023-0024].  The multiplication hardware unit has been interpreted under 35 USC 112(f) to comprise structure of N-x-bit multipliers where x is the number of bits in the input integers implemented using various known implementations of multipliers as described in [0025].  The inverse number-theoretic transform dedicated hardware unit has been interpreted under 35 USC 112(f) to comprise a plurality of binary bit shifters, a plurality of adders, a plurality of multipliers, data routing paths and at least one data register may be included as disclosed in figure 2B and [0026],[0035-0043].  See Office Action dated 03/29/21.  
The claim 1 analysis, which addresses the structure of fig 2A, and 2B flowing directly from the NTT mathematical calculations, applies equally with respect to the additional element structure as in claims 2-6, 12, and 18  For this reason, claims 2-6, 12, and 18 under Step 2A prong 2, does not integrate into a practical application.  With respect to prong 2B, the claim when considered as whole does not amount to significantly more than the abstract idea.  The claims merely further implement the transform of the equation in [0028-0032] by directly translating the transform equation into hardware components.

Regarding claim 20,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 20 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate first and second number-theoretic transforms of first and second input vectors, wherein a root of unity of the number-theoretic transforms (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 20 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders physically connected together in butterfly structures; a second forward number-theoretic dedicated hardware unit, a second plurality of binary bit shifters and a second plurality of adders, a second set of data routing paths. However, these elements are recited at a light-level of generality. For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit and second forward number-theoretic transform dedicated hardware unit are shown as device 106 and 108 respectively, and both implemented via the arrangement of figures 2A and 2B.   See also fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, an insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math.   
Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
For these reasons claim 20 does not amount to significantly more than the abstract idea.

Regarding claim 21,  under the Alice framework Step 1, the claim recites a machine. 
Under the Alice framework Step 2A prong 1, claim 21 recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations to calculate a number-theoretic transform of an input vector, wherein a root of unity of the number-theoretic transform (NTT) performed is a power of two, and performing a multiplication by the power of two for the calculation of the number-theoretic transform. See specification [0012], which describes the NTT in terms of an equation.
Under the Alice framework Step 2A prong 2 analysis, claim 21 recites the following additional elements: a plurality of hardware binary bit shifters of a first forward number-theoretic transform dedicated hardware unit; data routing paths configured to transmit values of a first input vector to corresponding bit shifters of the plurality of hardware binary bit shifters and transmit outputs of the plurality of hardware binary bit shifters to a plurality of adders and; the plurality of adders physically connected together in butterfly structures; and wherein the hardware binary bit shifters are configured to left shift bits based at least in part on indices associated with the first input vector, indices associated with the number-theoretic transform of the first input vector, and the root of unity of the number-theoretic transform.. However, these elements are recited at a high-level of generality, For instance the claims fail to include limitations that detail the structure of the claimed circuit component(s), or how they function beyond merely arranging the structures that perform math, wherein the structures including arranging the plurality of adders in butterfly structures flow as a natural consequence of the math. See figure 1 wherein the first forward number-theoretic transform dedicated hardware unit is shown as device 106, and both implemented via the arrangement of figures 2A and 2B.   See also fig 2A, and  2B, and [0028], which merely implements the transform “by directly translating the transform equation into hardware components, wherein each multiplication by a power of r corresponds to a bit shifter (if r is a power of two) and the summation operator corresponds to an adder tree” (quote from [0028], emphasis added), and as further implemented according to the mathematical calculations of [0029-0032].    
Accordingly, the elements discussed above fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computing circuits in a manner that flows as a natural consequence of the math.  Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and thus amounts to mere data gathering, and insignificant extra solution activity.  See MPEP 2106.05(g).  
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The innovative concept is in the mathematical process of breaking a multiplication and addition operation into smaller portions, high and low to perform the math such that smaller bit width multipliers can be used.  This innovative concept drives the selection of generic arithmetic circuits in a manner such that the combination of generic circuits flows as a natural consequence of the math. 
Furthermore, the reference to routing paths configured to transmit each value of the first input to a corresponding bit shifter of the plurality of hardware binary bit shifters and transmit each output of each bit shifter to the plurality of adders merely amount to steps that are necessary data input operations, i.e. input signal, which could be attached to any mathematical calculation(s), and comprise well understood, routine and conventional activity.  See MPEP 2106.05.d.II.i. (receiving or transmitting data over a network). 
  For these reasons claim 20 does not amount to significantly more than the abstract idea.

Claims 22-25 are rejected for at least the reasons provided with respect to claim 21.  Claims 22-25 merely recite further mathematical calculations, or mathematical relationships comprising circular convolution (claim 22), linear convolution (claim 23), inserting a plurality of consecutive zeroes at a specified location (claim 24), and specifying the modulus is a prime number (claim 25).  Claims 22-25 contain no further additional elements beyond claim 1 recitation that would require consideration under Step 2A prong 2 or step 2B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


             /EMILY E LAROCQUE/             Primary Examiner, Art Unit 2182